As filed with the Securities and Exchange Commission on April 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:April 30, 2013 Date of reporting period:January 31, 2013 Item 1. Schedules of Investments. SiM Dynamic Allocation Diversified Income Fund Schedule of Investments January 31, 2013 (Unaudited) Shares Value EQUITIES - 6.8% Real Estate Investment Trusts - 6.8% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. TOTAL EQUITIES (Cost $1,027,657) EXCHANGE-TRADED FUNDS - 80.0% Equity ETFs - 25.5% Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs - 54.5% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $11,718,388) Principal Amount Value CORPORATE BONDS - 9.9% Accommodation and Food Services - 2.0% MGM Resorts International $ 7.75%, 3/15/22 Health Care and Social Assistance - 1.9% Kindred Healthcare, Inc. 8.25%, 6/1/19 Manufacturing - 2.0% North Atlantic Trading, Inc. 11.50%, 7/15/16 (b) Professional, Scientific, and Technical Services - 4.0% Griffey Intermediate, Inc. 7.00%, 10/15/20 (b) Syncreon Global Finance Inc. 9.50%, 5/1/18 (b) TOTAL CORPORATE BONDS (Cost $1,512,260) Shares Value SHORT-TERM INVESTMENTS - 3.2% Fidelity Institutional Money Market Portfolio - Class I, 0.12% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $491,683) Total Investments in Securities (Cost $14,749,988) - 99.9% Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ ETF - Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of January 31, 2013. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securites Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers." Strategic Income Management, LLC, the Fund's adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust. As of January 31, 2013, the value of these investments was $927,413 or 6.0% of net assets. SiM Dynamic Allocation Equity Income Fund Schedule of Investments January 31, 2013 (Unaudited) Shares Value EQUITIES - 2.8% Real Estate Investment Trusts - 2.8% American Capital Agency Corp. $ Annaly Capital Management, Inc. Hatteras Financial Corp. Invesco Mortgage Capital, Inc. TOTAL EQUITIES (Cost $1,027,100) EXCHANGE-TRADED FUNDS - 92.6% Equity ETFs - 82.6% Health Care Select Sector SPDR Fund iShares Cohen & Steers Realty Majors Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index iShares Russell 1000 Growth Index Fund iShares Russell 1000 Value Index Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund SPDR Barclays Capital Convertible Securities ETF SPDR S&P BRIC 40 ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Vanguard Growth ETF Vanguard Value ETF Fixed Income ETFs - 10.0% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Credit Bond Fund iShares Barclays MBS Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR Barclays Capital High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $30,307,898) Principal Amount Value CORPORATE BONDS - 1.9% Health Care and Social Assistance - 0.9% Kindred Healthcare, Inc. $ 8.25%, 6/1/19 Manufacturing - 1.0% North Atlantic Trading, Inc. 11.50%, 7/15/16 (b) TOTAL CORPORATE BONDS (Cost $700,260) Shares Value SHORT-TERM INVESTMENTS - 2.6% Fidelity Institutional Money Market Portfolio - Class I, 0.12% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $961,786) Total Investments in Securities (Cost $32,997,044) - 99.9% Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ ETF - Exchange-Traded Fund (a) Rate shown is the 7-day annualized yield as of January 31, 2013. (b) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securites Act of 1933, as amended, and may be sold only to dealers in the program or other "qualified institutional buyers." Strategic Income Management, LLC, the Fund's adviser, has determined that such security is liquid in accordance with the liquidity guidelines approved by the Board of Trustees of Advisors Series Trust. As of January 31, 2013, the value of these investments was $362,638 or 1.0% of net assets. SiM Dynamic Allocation Funds Notes to Schedule of Investments January 31, 2013 (Unaudited) Note 1 – Securities Valuation The SiM Dynamic Allocation Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, REITs, and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of January 31, 2013: SiM Dynamic Allocation Diversified Income Fund Level 1 Level 2 Level 3 Total Equities Real Estate Investment Trusts $- $- Exchanged-Traded Funds Equity - - Fixed Income - - Total Exchange-Traded Funds - - Corporate Bonds - - Short-Term Investments - - Total Investments in Securities $- SiM Dynamic Allocation Equity Income Fund Level 1 Level 2 Level 3 Total Equities Real Estate Investment Trusts $- $- Exchanged-Traded Funds Equity - - Fixed Income - - Total Exchange-Traded Funds - - Corporate Bonds - - Short-Term Investments - - Total Investments in Securities $ 714,088 $- Refer to the Funds’ Schedule of Investments for a detailed break-out of securities.Transfers between levels are recognized at January 31, 2013, the end of the reporting period.The Funds recognized no transfers to/from Level 1 or Level 2.There were no Level 3 securities held in the Funds during the period ended January 31, 2013. Note 2 – Federal Income Taxes The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows*: SiM Dynamic Allocation Diversified Income Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ SiM Dynamic Allocation Equity Income Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above tables reflect the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d))that occurred during the Registrant's last fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date­­ 3/13/13 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 3/13/13 By (Signature and Title)* /s/ Cheryl L. King Cheryl L. King, Treasurer Date 3/13/13 * Print the name and title of each signing officer under his or her signature.
